      Case: 1:19-cv-07243 Document #: 7 Filed: 12/17/19 Page 1 of 1 PageID #:23




                                                                        December 12, 2019

VIA ECF
Hon. Robert M. Dow, Jr
United States District Judge
Northern District of Illinois

       Re:     Muhammad v. Onefro, LLC; Case No. 1:19-cv-07243

To the Honorable Robert M. Dow, Jr,

       The undersigned represents Plaintiff Rasul Muhammad (hereinafter “Plaintiff”) in the
above-referenced matter.

       The initial conference for this matter is set for Thursday, December 9, 2019 at 9:00 a.m. It
is now December 12, 2019, and Defendant has yet to appear. Defendants answer was due December
4, 2019. Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court
as to Defendant, Onefro, LLC, and will promptly be moving the Court for a Default Judgement in
accordance with its Individual Rules.

       In light of the above, the undersigned requests that the December 19th Conference be
adjourned sine die, and further requests that Plaintiff be granted an additional 30 days in which to
both obtain said Certificate of Default and present the Court with a Motion for Default Judgment.

       Thank you for your time and consideration of the above request.


                                                                     Respectfully submitted,

                                                                     /s/ R. Joseph Kramer__
                                                                     R. Joseph Kramer, Esq.




             225 W E ST W A S H I NG T O N S TR E E T , S U ITE 2200 | CHICAGO, IL 60606
             P: 312.775.1012 | E: J OE @ R JK L A W YE R . C O M | F: (312) 626-2408
                                   W W W . KR A ME R IN JU R Y L A W . C O M
